IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,261




EX PARTE HENRY LEE MEANS, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 43,595 IN THE 400TH DISTRICT COURT
FROM FORT BEND COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to fifteen years’ imprisonment.  The First Court of Appeals affirmed his
conviction. Means v. State, Cause No. 01-07-175-CR (Tex. App.–Houston [1st], delivered April 17,
2008).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
by failing to timely notify Applicant that his conviction had been affirmed and that he had a right to
file a pro se petition for discretionary review. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law recommending that relief be granted.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court
of Appeals in Cause No. 01-07-175 that affirmed his conviction in Cause No. 43,595  from the 400th 
Judicial District Court of Fort Bend County.  Applicant shall file his petition for discretionary review
with the First Court of Appeals within 30 days of the date on which this Court’s mandate issues.
            Applicant’s remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: November 18, 2009
Do not publish